Citation Nr: 1103356	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-16 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1962 to October 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In May 2008, the Veteran requested a Travel Board hearing at the 
Nashville, Tennessee RO.  Such hearing was scheduled for March 2, 
2009; however, the Veteran did not appear for such hearing.  

Again, in April 2009, the Veteran requested a Travel Board 
hearing at the Nashville, Tennessee RO.  Such hearing was 
scheduled for January 19, 2010.  However, correspondence received 
from the Veteran's representative indicates that the Veteran 
wished to cancel such hearing and the Veteran's representative 
subsequently filed a motion for a 90 day extension of time to 
obtain and submit additional evidence.  On January 21, 2010, such 
motion was granted.


FINDING OF FACT

The Veteran does not have PTSD. 


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 &  
Supp. 2010); 38 C.F.R. §§ 3.303, 3.304(f) (2010). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. § 
3.159(b) (2010).  The requirements apply to all five elements of 
a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a February 2007 letter issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate his claim 
for service connection, as well as what information and  evidence 
must be submitted by the Veteran and what information and 
evidence will be obtained by VA.  This letter also advised the 
Veteran of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.

The Board notes that the Veteran reports that he was referred to 
a VA half way house for treatment of alcoholism, depression, and 
symptoms of PTSD, in Murfreesboro, Tennessee.  However, 
documentation in the claims file notes that the Veteran's 
hospital records from such treatment have been lost and are 
unable to be located.  As such, the Board is mindful that in a 
case such as this, VA has a heightened obligation to assist the 
Veteran in the development of his claim.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 
85 (1992).

Nevertheless, the record reflects that VA has made reasonable 
efforts to obtain all other relevant records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file includes 
the Veteran's service treatment records, post-service VA 
treatment records, and lay evidence.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of entitlement to service 
connection, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in- service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12  Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App.  341, 346 (1999). 

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV)); a link, established by medical evaluation, 
between current symptoms and an in- service stressor; and 
credible supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that a veteran engaged in 
combat with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the  circumstances, conditions, or hardships of a veteran's 
service, a veteran's lay testimony may establish the occurrence 
of the claimed in-service stressor.  38 C.F.R. §  3.304(f) 
(2010).  

If, however, the Veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate a veteran's statement as to 
the occurrence of the claimed stressor.  See Doran v.  Brown, 6 
Vet. App. 283, 288-89 (1994).  The Veteran's testimony alone 
cannot establish the occurrence of a non- combat stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an 
opinion by a medical health professional based on post-service 
examination of the Veteran cannot be used to establish the 
occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 
395-96 (1996). 

The Board notes that effective July 13, 2010, 38  C.F.R. § 
3.304(f) was amended; however, under the facts of this case the 
regulatory change does not impact the outcome of the appeal.  See 
75 Fed. Reg. 39843 (July 13, 2010); 75 Fed. Reg.  41092 (July 15, 
2010).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he suffers from PTSD as a result of 
four stressor events that occurred while he was stationed in 
Vietnam during his active service in the Marine Corps.  For the 
first stressor event, he alleges that sometime between October 
1965 and December 1965, while stationed at Marble Mountain, he 
witnessed the Marines kill a young girl, drag her with a tank, 
and stick her vagina with sticks.  He stated that this was the 
first time he felt ashamed of the United States Marine Corps.  
For the second stressor event, the Veteran alleges that in July 
and September 1966 he was a guard and was serving in Graves and 
Administration where he unloaded medical evacuation helicopters.  
The Veteran states that during this time he witnessed the faces 
of many severely wounded and dead people.  For the third stressor 
event, the Veteran alleges that sometime between May and July 
1965 on a Sunday morning near Da Nang, he assisted in the 
aftermath of a claymore mine that exploded which killed a little 
girl and blew a mans leg off.  Lastly, the Veteran alleged that 
while he served in Vietnam, he served along side a friend of his 
who was killed by enemy fire three months after the Veteran's 
departure from Vietnam.  The Veteran asserts that all of these 
events have had a traumatizing effect on him to the present day.

Service treatment records are negative for any complaints or 
findings of PTSD.  At the Veteran's October 1966 service 
separation examination, his psychiatric state was evaluated as 
normal. 

Service personnel records do not show that the Veteran was 
awarded any medals indicative of combat.  As the record contains 
no objective evidence to show that the Veteran participated in 
combat while serving in the military, corroboration of his 
claimed stressors is necessary. 

In December 2007, in support of VA's attempts to verify the 
Veteran's claimed military stressor events, the JSRRC provided a 
formal finding of inability to corroborate the stressors 
associated with the Veteran's claim for service connection for 
PTSD.  In relevant part, JSRRC noted that there is no evidence of 
the Veteran's claimed assignment to Graves Administration in the 
service personnel records.  Additionally, JSRRC noted that the 
Veteran's reported stressors of seeing a fourteen-year-old girl 
killed and dragged behind a tank, and his reports that he saw two 
Vietnamese civilians killed by a claymore mine, were both 
unverifiable.  Furthermore, the report noted that the friend of 
the Veteran who was killed in service was killed three months 
following the Veteran's departure from Vietnam.

Turning to the medical evidence, the Veteran's post-service 
outpatient treatment records from the Nashville, Tennessee VAMC 
indicate that at a February 2006 Agent Orange Registry 
Examination, the examiner noted that the Veteran self-reported 
having a history of PTSD.  

Furthermore, in April 2007, at a nursing primary care assessment, 
a licensed nurse practitioner noted that the Veteran reported a 
history of alcohol abuse and PTSD.  On this occasion, the Veteran 
underwent depression and PTSD screenings.  The Veteran screened 
negative for depression and positive for PTSD given his reports 
of experiencing nightmares, intrusive thoughts, hypervigilance, 
and detachment from others and activities.  Significantly, 
however, the nurse practitioner did not render a diagnosis of 
PTSD for the Veteran, nor did she perform a mental status 
evaluation.  

An August 2007 primary care note further reported that the 
Veteran indicated a history of PTSD, however, the Veteran was not 
assessed with PTSD on this occasion, and no diagnostic 
assessments which reflect consideration of the requisite DSM-IV 
criteria were ever performed.

While the Board acknowledges that on a few occasions between 
February 2006 and November 2008 VA treatment records list a 
history of PTSD as a diagnostic assessment for the Veteran, such 
diagnostic assessments appear to be derived from a self-reported 
history given by the Veteran himself, and none involved the 
application of the requisite DSM-IV criteria.  In this regard, to 
the extent that the Veteran himself believes that he suffers from 
PTSD and to the extent that he believes that there is a medical 
nexus between his condition and his military service, it is now 
well established that lay persons without medical training, such 
as the Veteran, are not competent to opine on matters requiring 
medical expertise, such as the diagnosis and etiology of mental 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general 
competence to testify as to symptoms but not to provide medical 
diagnosis).  As such, the Board concludes that such diagnostic 
assessments are entitled to no probative weight with regard to 
whether the Veteran meets the diagnostic criteria for PTSD.  
Thus, no probative medical evidence of record establishes that 
the Veteran's reported symptoms have met the criteria for a 
diagnosis of PTSD.  See 38 C.F.R. § 3.304(f) (2010). 

Additionally, the Board acknowledges that a VA examination has 
not been scheduled in this case for purposes of obtaining a 
medical opinion.   However, there is no evidence of PTSD in 
service or after the Veteran's discharge from service.  Thus, 
under these circumstances, there is no duty to provide a medical 
examination or to obtain a medical opinion.  38 C.F.R. § 3.159(c) 
(2010); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); Duenas 
v. Principi, 18 Vet. App. 512, 518 (2004); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

In summary, because the competent evidence fails to formally 
diagnose the Veteran with PTSD in accordance with 38 C.F.R. § 
3.304 (f), nor to establish a link between the Veteran's claimed 
PTSD and service, the preponderance of the evidence is against 
the claim and entitlement to service connection for PTSD must be 
denied.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v.  Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v.  Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


